DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the terms SAP Predictive Maintenance and Service On Premise Edition, SAP Vehicle Insights (SAP VI), SAP Application Enablement (SAP AE), in paragraph [0015] of the instant application, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
35 USC § 101
Claims 1-2, 4-20 are not rejected under 35 U.S.C. 101 because although the claims contain abstract limitation, the abstract limitations are integrated into the practical application of outputting a recommendation which indicates a failure of an object being monitored by a sensor.
Allowable Subject Matter
Claims 1, 4-8, 10-11, 14-19 are allowed. 
Claims 2-3, 9, 12-13, 20 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11, and 19, the closest prior art of record, Cochran et al. US 2008/0167842 (hereinafter Cochran) in view of Sugaberry, US 2018/0268015 (hereinafter Sugaberry), teaches the following:
Regarding claim 1, Cochran teaches 
receiving, at a recommendation system, a first data set representing sensor data measuring at least one aspect of an object being monitored by a sensor (e.g. see paragraph [0031]); 
transforming, by a recommendation system, a first data set into the principal component analysis domain;
comparing, by the recommendation system, the transformed first data set to at least one of a plurality of reference data sets; and 
identifying, by the recommendation system, at least one reference data set, the identifying based on the comparing.
Sugaberry teaches that PCA involves a rotation from the original frame of reference to a new frame of reference.
However, the prior art fails to anticipate or render obvious a method comprising: rotating, by the recommendation system, the transformed first data first data set into a common axis system; comparing, by the recommendation system, the rotated, transformed first data set to at least one of a plurality of reference data sets having been rotated into the common axis system identifying, by the recommendation system and based on the comparing, at least one reference data set, wherein the at least one reference data set is mapped to at least one recommendation for a failure of the object being monitored by the sensor; and outputting, by the recommendation system and based on the identifying, the at least one recommendation in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 11, Cochran teaches 
at least one processor and at least one memory including program code and computer readable instruction which when executed by the at least one processor 
receiving, at a recommendation system, a first data set representing sensor data measuring at least one aspect of an object being monitored by a sensor (e.g. see paragraph [0031]); 
transforming, by a recommendation system, a first data set into the principal component analysis domain;
comparing, by the recommendation system, the transformed first data set to at least one of a plurality of reference data sets; and 
identifying, by the recommendation system, at least one reference data set, the identifying based on the comparing.
Sugaberry teaches that PCA involves a rotation from the original frame of reference to a new frame of reference.
However, the prior art fails to anticipate or render obvious a system comprising comprising: rotating, by the recommendation system, the transformed first data first data set into a common axis system; comparing, by the recommendation system, the rotated, transformed first data set to at least one of a plurality of reference data sets having been rotated into the common axis system identifying, by the recommendation system and based on the comparing, at least one reference data set, wherein the at least one reference data set is mapped to at least one recommendation for a failure of the object being monitored by the sensor; and outputting, by the recommendation system and based on the identifying, the at least one recommendation in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 19, Cochran teaches 
receiving, at a recommendation system, a first data set representing sensor data measuring at least one aspect of an object being monitored by a sensor (e.g. see paragraph [0031]); 
transforming, by a recommendation system, a first data set into the principal component analysis domain;
comparing, by the recommendation system, the transformed first data set to at least one of a plurality of reference data sets; and 
identifying, by the recommendation system, at least one reference data set, the identifying based on the comparing.
Sugaberry teaches that PCA involves a rotation from the original frame of reference to a new frame of reference.
However, the prior art fails to anticipate or render obvious a non-transitory computer-readable storage medium including program code which when executed caused operations comprising: rotating, by the recommendation system, the transformed first data first data set into a common axis system; comparing, by the recommendation system, the rotated, transformed first data set to at least one of a plurality of reference data sets having been rotated into the common axis system identifying, by the recommendation system and based on the comparing, at least one reference data set, wherein the at least one reference data set is mapped to at least one recommendation for a failure of the object being monitored by the sensor; and outputting, by the recommendation system and based on the identifying, the at least one recommendation in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Catherine T. Rastovski/Primary Examiner, Art Unit 2862